By the Court,
Garber, J.:
In this ease the only assignment which is even plausible,' is that the judgment is for five dollars more than the sum px-ayed for and shown to be due by the findings and complaint. This was clearly a clerical erx’or, or the result of a mistake in computing the iixterest. The attention of the court below should have been called to the mistake, and a motion there made to correct it. Under the circumstances, the point cannot be made in this court. 5 Cal. 417; 20 N. Y. 498.
The judgment is affirmed, with costs.